UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended September 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission file number:1-4743 Standard Motor Products, Inc. (Exact name of registrant as specified in its charter) New York 11-1362020 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 37-18 Northern Blvd., Long Island City, N.Y. (Address of principal executive offices) (Zip Code) (718) 392-0200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filer þ Non-Accelerated Filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ As of the close of business on October 31, 2012, there were 22,817,557 outstanding shares of the registrant’s Common Stock, par value $2.00 per share. STANDARD MOTOR PRODUCTS, INC. AND SUBSIDIARIES INDEX PART I - FINANCIAL INFORMATION Page No. Item 1. Consolidated Financial Statements: Consolidated Statements of Operations (Unaudited) for the Three Months and Nine Months Ended September 30, 2012 and 2011 3 Consolidated Statements of Comprehensive Income (Unaudited) for the Three Months and Nine Months Ended September 30, 2012 and 2011 4 Consolidated Balance Sheets as of September 30, 2012 (Unaudited) and December 31, 2011 5 Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended September 30, 2012 and 2011 6 Consolidated Statement of Changes in Stockholders’ Equity (Unaudited) for the Nine Months Ended September 30, 2012 7 Notes to Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 38 PART II – OTHER INFORMATION Item 1. Legal Proceedings 39 Item 6. Exhibits 40 Signatures 40 2 Index PART I – FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS STANDARD MOTOR PRODUCTS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended September 30, Nine Months Ended September 30, (In thousands, except share and per share data) (Unaudited) (Unaudited) Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Restructuring and integration expenses Other income, net Operating income Other non-operating income (expense), net — ) Interest expense Earnings from continuing operations before taxes Provision for income taxes Earnings from continuing operations Loss from discontinued operations, net of income taxes ) Net earnings $ Per Share Data: Net earnings per common share – Basic: Earnings from continuing operations $ Discontinued operations ) Net earnings per common share – Basic $ Net earnings per common share – Diluted: Earnings from continuing operations $ Discontinued operations ) Net earnings per common share – Diluted $ Dividend declared per share $ Average number of common shares Average number of common shares and dilutive common shares See accompanying notes to consolidated financial statements. 3 Index STANDARD MOTOR PRODUCTS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three Months Ended September 30, Nine Months Ended September 30, (In thousands) (Unaudited) (Unaudited) Net earnings $ Other comprehensive income (loss), net of tax: Foreign currency translation adjustments ) ) Pension and postretirement plans: Amortization of: Prior service benefit ) Unrecognized loss Plan amendment adjustment — — — Curtailment — — — ) Unrecognized amounts — — Foreign currency exchange rate changes 26 ) 24 ) Income tax related to pension and postretirement plans ) Pension and post retirement plans, net of tax ) ) ) Total other comprehensive income (loss), net of tax ) Comprehensive income $ See accompanying notes to consolidated financial statements. 4 Index STANDARD MOTOR PRODUCTS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) September 30, December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, less allowance for discounts and doubtful accounts of $7,711 and $6,709 for 2012 and 2011, respectively Inventories, net Deferred income taxes Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Goodwill Other intangibles, net Deferred income taxes Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Notes payable $ $ Current portion of long-term debt Accounts payable Sundry payables and accrued expenses Accrued customer returns Accrued rebates Payroll and commissions Total current liabilities Long-term debt Accrued postretirement benefits Other accrued liabilities Accrued asbestos liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Common stock – par value $2.00 per share: Authorized – 30,000,000 shares; issued 23,936,036 shares Capital in excess of par value Retained earnings Accumulated other comprehensive income Treasury stock – at cost 1,122,325 shares and 1,116,155 shares in 2012 and 2011, respectively ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements. 5 Index STANDARD MOTOR PRODUCTS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Nine Months Ended September 30, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Decrease to allowance for doubtful accounts ) (8 ) Increase to inventory reserves Amortization of deferred gain on sale of building ) ) Gain on disposal of property, plant and equipment (4 ) ) Equity income from joint ventures — ) Employee Stock Ownership Plan allocation Stock-based compensation Decrease in deferred income taxes Decrease in unrecognized tax benefit — ) Decrease in valuation allowance ) — Loss on discontinued operations, net of tax Change in assets and liabilities: Increase in accounts receivable ) ) Decrease in inventories (Increase) decrease in prepaid expenses and other current assets ) Increase in accounts payable Increase in sundry payables and accrued expenses Net changes in other assets and liabilities ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from the sale of property, plant and equipment 9 35 Divestiture of joint ventures — Divestiture of European distribution business — Capital expenditures ) ) Acquisitions of businesses and assets, net of cash acquired ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net repayments of line-of-credit agreement ) ) Principal payments of long-term debt and capital lease obligations ) ) Increase in overdraft balances Purchase of treasury stock ) ) Proceeds from exercise of employee stock options Excess tax benefits related to the exercise of employee stock grants Payments of debt issuance cost — ) Dividends paid ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) Net increase (decrease) in cash and cash equivalents 16 CASH AND CASH EQUIVALENTS at beginning of period CASH AND CASH EQUIVALENTS at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the year for: Interest $ $ Income taxes $ $ See accompanying notes to consolidated financial statements. 6 Index STANDARD MOTOR PRODUCTS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY Nine Months Ended September 30, 2012 (Unaudited) Common Stock Capital in Excess of Par Value Retained Earnings Accumulated Other Comprehensive Income Treasury Stock Total (In thousands) Balance at December 31, 2011 $ ) $ Net earnings — Other comprehensive income — Cash dividends paid — — ) — — ) Purchase of treasury stock — ) ) Stock-based compensation and related tax benefits — ) — — Stock options and related tax benefits — 30 — — Employee Stock Ownership Plan — — — Balance at September 30, 2012 $ ) $ See accompanying notes to consolidated financial statements. 7 Index STANDARD MOTOR PRODUCTS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1. Basis of Presentation Standard Motor Products, Inc. (referred to hereinafter in these notes to consolidated financial statements as the “Company,” “we,” “us,” or “our”) is engaged in the manufacture and distribution of replacement parts for motor vehicles in the automotive aftermarket industry with an increasing focus on the original equipment service market. The accompanying unaudited financial information should be read in conjunction with the audited consolidated financial statements and the notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2011.The unaudited consolidated financial statements include our accounts and all domestic and international companies in which we have more than a 50% equity ownership.Our investments in unconsolidated affiliates are accounted for on the equity method, as we do not have a controlling financial interest.All significant inter-company items have been eliminated. The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included.The results of operations for the interim periods are not necessarily indicative of the results of operations for the entire year. Note 2. Summary of Significant Accounting Policies The preparation of consolidated annual and quarterly financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amount of assets and liabilities, the disclosure of contingent assets and liabilities at the date of our consolidated financial statements, and the reported amounts of revenue and expenses during the reporting periods.We have made a number of estimates and assumptions in the preparation of these consolidated financial statements.We can give no assurance that actual results will not differ from those estimates.Some of the more significant estimates include allowances for doubtful accounts, realizability of inventory, goodwill and other intangible assets, depreciation and amortization of long-lived assets, product liability, pensions and other postretirement benefits, asbestos, environmental and litigation matters, the valuation of deferred tax assets and sales return allowances. The impact and any associated risks related to significant accounting policies on our business operations is discussed throughout “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” where such policies affect our reported and expected financial results.There have been no material changes to our critical accounting policies and estimates from the information provided in Note 1 of the notes to our consolidated financial statements in our Annual Report on Form 10-K for the year ended December 31, 2011. 8 Index STANDARD MOTOR PRODUCTS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) – (Continued) Recently Issued Accounting Pronouncements Presentation of Comprehensive Income In June 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2011-05, Presentation of Comprehensive Income, which amended the provisions of FASB Accounting Standards Codification (“ASC”) 220, Comprehensive Income.The amendment eliminates the option to report other comprehensive income and its components in the statement of changes in stockholders’ equity.In accordance with the amendment an entity has the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income in one continuous statement or in two separate, but consecutive, statements.Additionally, reclassification adjustments from other comprehensive income to net income will be presented on the face of the financial statements.The amendment is effective for annual reporting periods beginning after December 15, 2011, which for us was January 1, 2012 with full retrospective application required.As a result of the adoption of this standard, we have eliminated the presentation of other comprehensive income in our consolidated statement of changes in stockholders’ equity and have instead presented other comprehensive income in a new statement, consolidated statement of comprehensive income, which immediately follows our consolidated statement of operations. In December 2011, the FASB issued ASU 2011-12, Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in ASU 2011-05, which indefinitely defers the requirement in FASB ASU 2011-05 to present reclassification adjustments from other comprehensive income to net income on the face of the financial statements. During the deferral period, entities will still need to comply with the existing requirements for the presentation of reclassification adjustments. The amendment is effective for annual reporting periods beginning after December 15, 2011, which for us was January 1, 2012 with full retrospective application required.The adoption of this standard did not impact the manner in which we present reclassification adjustments from other comprehensive income. Goodwill Impairment Testing In September 2011, the FASB issued ASU 2011-08, Testing Goodwill for Impairment (“ASU 2011-08”), that amended the provisions of FASB ASC 350, Intangibles – Goodwill and Other (“ASC 350”).FASB ASU 2011-08 permits an entity to make a qualitative assessment of whether it is more likely than not that a reporting unit’s fair value is less than its carrying amount before applying the two-step goodwill impairment test.If an entity concludes that it is not more likely than not that the fair value of a reporting unit is less than its carrying amount, it would not be required to perform the two-step impairment test for that reporting unit.The new standard is effective for annual and interim goodwill impairment tests performed in fiscal years beginning after December 15, 2011, which for us was January 1, 2012.We will consider this new standard when conducting our annual impairment test of goodwill. Indefinite-Lived Intangible Assets Impairment Testing In July 2012, the FASB issued ASU 2012-02, Testing Indefinite-Lived Intangible Assets for Impairment (“ASU 2012-02”), which amended the provisions of FASB ASC 350.FASB ASU 2012-02 permits an entity to make a qualitative assessment of whether it is more likely than not that an indefinite-lived intangible asset is less than its carrying amount before applying the two-step impairment test.If an entity concludes that it is not more likely than not that the fair value of an indefinite-lived intangible asset is less than its carrying amount, it would not be required to perform the two-step impairment test for that indefinite-lived intangible asset.The new standard is effective for annual and interim indefinite-lived intangible assets impairment tests performed in fiscal years beginning after September 15, 2012, which for us is January 1, 2013.Early adoption is permitted.We will consider this new standard when conducting our annual impairment test of indefinite-lived intangible assets. Balance Sheet Disclosures about Offsetting Assets and Liabilities In December 2011, the FASB issued ASU 2011-11, Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities (“ASU 2011-11”).The update requires an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position.The amendment will be effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods.We do not anticipate that the adoption of FASB ASU 2011-11 will have a material effect on our consolidated financial statements and disclosures. 9 Index STANDARD MOTOR PRODUCTS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) – (Continued) Note 3. CompressorWorks Acquisition In April 2012, we acquired substantially all of the assets of CompressorWorks, Inc. for $38.6 million, which consisted of a purchase price of $37.4 million and a $1.2 million working capital adjustment.The acquisition was paid for in cash funded by our revolving credit facility.CompressorWorks, Inc. has manufacturing and distribution facilities in Dallas, Texas, and distributes a range of temperature control products including new compressors, fan clutches, and other A/C system and engine cooling products.Revenues from the acquired business were approximately $60 million for the year ended December 31, 2011. The allocation of purchase price to assets acquired and liabilities assumed is based upon their fair values.The following table presents the allocation of purchase price to assets acquired and liabilities assumed (in thousands): Purchase price: $ Assets acquired and liabilities assumed: Receivables $ Inventory Other current assets 60 Property, plant and equipment, net Intangible assets Goodwill Current liabilities ) Net assets acquired $ Intangible assets acquired of $8.9 million consists of customer relationships of $8 million that will be amortized on a straight-line basis over the estimated useful life of 7 years; trademarks and trade names of $0.5 million that will be amortized on a straight-line basis over the estimated useful life of 3 years; non-compete agreements of $0.2 million that will be amortized on a straight-line basis over the estimated useful life of 3 years; and leaseholds of $0.2 million that will be amortized on a straight-line basis over the estimated useful life of 2.3 years.Goodwill of $9.7 million was allocated to the Temperature Control Segment and is deductible for income tax purposes.The goodwill reflects relationships, business specific knowledge and the replacement cost of an assembled workforce associated with personal reputations, as well as the value of expected synergies. Revenues included in our consolidated statements of operations for the CompressorWorks, Inc. acquisition were $24.8 million in the third quarter of 2012 and $38.4 million in the nine months ended September 30, 2012. Pro Forma Information The following table summarizes certain supplemental pro forma financial information which was prepared as if (i) the acquisitions of the Engine Control business of BLD Products, Ltd., acquired in April 2011, and Forecast Trading Corporation, acquired in October 2011, had occurred as of January 1, 2010 and (ii) the acquisition of substantially all of the assets of CompressorWorks, Inc., acquired in April 2012, had occurred as of January 1, 2011.The pro forma financial information was prepared for comparative purposes only and does not purport to be indicative of what would have occurred had the acquisitions been made at that time or of results which may occur in the future. 10 Index STANDARD MOTOR PRODUCTS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) – (Continued) Supplemental pro forma financial information for the acquisitions is as follows (in thousands): Three Months Ended September 30, 2012 Three Months Ended September 30, 2011 Reported Pro Forma Reported Pro Forma Revenues $ Net earnings Nine Months Ended September 30, 2012 Nine Months Ended September 30, 2011 Reported Pro Forma Reported Pro Forma Revenues $ Net earnings Note 4. Restructuring and Integration Costs The aggregated liabilities included in “sundry payables and accrued expenses” and “other accrued liabilities” in the consolidated balance sheet relating to the restructuring and integration activities as of December 31, 2011 and September 30, 2012 and activity for the nine months ended September 30, 2012 consisted of the following (in thousands): Workforce Reduction Other Exit Costs Total Exit activity liability at December 31, 2011 $ $ $ Restructuring and integration costs: Amounts provided for during 2012 Non-cash usage, including asset write-downs — ) ) Cash payments ) ) ) Exit activity liability at September 30, 2012 $ $ $ Liabilities associated with the remaining restructuring and integration costs as of September 30, 2012 relate primarily to employee severance and other retiree benefit enhancements to be paid through 2016 and environmental clean-up costs at our Long Island City, New York location in connection with the closure of our manufacturing operations at the site. Note 5. Sale of Receivables From time to time, we sell undivided interests in certain of our receivables to financial institutions.We enter these agreements at our discretion when we determine that the cost of factoring is less than the cost of servicing our receivables with existing debt.Under the terms of the agreements, we retain no rights or interest, have no obligations with respect to the sold receivables, and do not service the receivables after the sale.As such, these transactions are being accounted for as a sale. Pursuant to these agreements, we sold $198.1 million and $508.6 million of receivables during the three months and nine months ended September 30, 2012, respectively, and $159 million and $449.7 million for the comparable periods in 2011.A charge in the amount of $4.3 million and $10.5 million related to the sale of receivables is included in selling, general and administrative expense in our consolidated statements of operations for the three months and nine months ended September 30, 2012, respectively, and $2.3 million and $6.4 million for the comparable periods in 2011.If we do not enter into these arrangements or if any of the financial institutions with which we enter into these arrangements were to experience financial difficulties or otherwise terminate these arrangements, our financial condition, results of operations and cash flows could be materially and adversely affected by delays or failures to collect future trade accounts receivable. 11 Index STANDARD MOTOR PRODUCTS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) – (Continued) Note 6. Inventories, Net Inventories, which are stated at the lower of cost (determined by means of the first-in, first-out method) or market, consist of the following: September 30, December 31, (In thousands) Finished goods, net $ $ Work-in-process, net Raw materials, net Total inventories, net $ $ Note 7. Acquired Intangible Assets Acquired identifiable intangible assets consist of the following: September 30, December 31, (In thousands) Customer relationships $ $ Trademarks and trade names Non-compete agreements Patents and supply contracts Leaseholds — Total acquired intangible assets Less accumulated amortization (1) ) ) Net acquired intangible assets $ $ Applies to all intangible assets, except for the Dana acquisition related trademarks and trade names totaling $5.2 million, which have indefinite useful lives and, as such, are not being amortized. In April 2012, we acquired substantially all of the assets of CompressorWorks, Inc.Intangible assets of $8.9 million were acquired in the acquisition consisting of customer relationships of $8 million that will be amortized on a straight-line basis over the estimated useful life of 7 years; trademarks and trade names of $0.5 million that will be amortized on a straight-line basis over the estimated useful life of 3 years; non-compete agreements of $0.2 million that will be amortized on a straight-line basis over the estimated useful life of 3 years; and leaseholds of $0.2 million that will be amortized on a straight-line basis over the estimated useful life of 2.3 years. Total amortization expense for acquired intangible assets was $1.3 million and $3.4 million for three months and nine months ended September 30, 2012, respectively, and $0.5 million and $1.3 million for the comparable periods in 2011.Based on the current estimated useful lives assigned to our acquired intangible assets, amortization expense is estimated to be $1.3 million for the remainder of 2012, $4.7 million in 2013, $4.1 million in 2014 and $20.5 million in the aggregate for the years 2015 through 2028. 12 Index STANDARD MOTOR PRODUCTS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) – (Continued) Note 8. Credit Facilities and Long-Term Debt Total debt outstanding is summarized as follows: September 30, December 31, (In thousands) Revolving credit facilities $ $ Other Total debt $ $ Current maturities of debt $ $ Long-term debt Total debt $ $ Deferred Financing Costs We had deferred financing cost of $3 million and $3.8 million as of September 30, 2012 and December 31, 2011, respectively.Deferred financing costs are related to our revolving credit facility.Deferred financing costs as of September 30, 2012 are being amortized, assuming no further prepayments of principal, in the amount of $0.3 million in 2012, $1.2 million in 2013, $1.2 million in 2014 and $0.3 million in 2015. Revolving Credit Facility In November 2010, we entered into a Third Amended and Restated Credit Agreement with General Electric Capital Corporation, as agent, and a syndicate of lenders for a secured revolving credit facility.This restated credit agreement replaces our prior credit facility with General Electric Capital Corporation.The restated credit agreement (as amended in September 2011) provides for a line of credit of up to $200 million (inclusive of the Canadian revolving credit facility described below) and expires in March 2015.Direct borrowings under the restated credit agreement bear interest at the LIBOR rate plus the applicable margin (as defined), or floating at the index rate plus the applicable margin, at our option. The interest rate may vary depending upon our borrowing availability. The restated credit agreement is guaranteed by certain of our subsidiaries and secured by certain of our assets. In September 2011, we amended our restated credit agreement (1) to extend the maturity date of our credit facility to March 2015; (2) to reduce the margin added to the LIBOR rate to 1.75% - 2.25%; (3) to reduce the margin added to the index rate to 0.75% - 1.25%; and (4) to provide us with greater flexibility regarding permitted acquisitions and stock repurchases. Borrowings under the restated credit agreement are collateralized by substantially all of our assets, including accounts receivable, inventory and fixed assets, and those of certain of our subsidiaries. After taking into account outstanding borrowings under the restated credit agreement, there was an additional $118.7 million available for us to borrow pursuant to the formula at September 30, 2012.Outstanding borrowings under the restated credit agreement (inclusive of the Canadian revolving credit facility described below), which are classified as current liabilities, were $60.3 million and $73 million at September 30, 2012 and December 31, 2011, respectively.At September 30, 2012, the weighted average interest rate on our restated credit agreement was 2.01%, which consisted of $59 million in direct borrowings at an interest rate of 1.97% and an index loan of $1.3 million at an interest rate of 4%.At December 31, 2011, the weighted average interest rate on our restated credit agreement was 2%, which consisted of $73 million in direct borrowings.There were no index loans outstanding at December 31, 2011.During the nine months ended September 30, 2012 our average daily index loan balance was $5.3 million compared to $5.4 million for the nine months ended September 30, 2011 and $5.7 million for the year ended December 31, 2011. 13 Index STANDARD MOTOR PRODUCTS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) – (Continued) At any time that our average borrowing availability over the previous thirty days is less than $30 million or if our borrowing availability is $20 million or less, and until such time that we have maintained an average borrowing availability of $30 million or greater for a continuous period of ninety days, the terms of our restated credit agreement provide for, among other provisions, financial covenants requiring us, on a consolidated basis, (1) to maintain specified levels of fixed charge coverage at the end of each fiscal quarter (rolling twelve months), and (2) to limit capital expenditure levels.As of September 30, 2012, we were not subject to these covenants.Availability under our restated credit agreement is based on a formula of eligible accounts receivable, eligible inventory and eligible fixed assets.Our restated credit agreement also permits dividends and distributions by us provided specific conditions are met. Canadian Revolving Credit Facility In May 2010, we amended our Canadian Credit Agreement with GE Canada Finance Holding Company, for itself and as agent for the lenders.The amended Canadian Credit Agreement provided for the conversion of the then existing $10 million line of credit into a revolving credit facility.The Canadian $10 million line of credit is part of the $200 million available for borrowing under our restated credit agreement with General Electric Capital Corporation. In November 2010 and September 2011, we further amended our Canadian Credit Agreement to extend the maturity date of the agreement to March 2015 and modify certain provisions, including interest rates, to parallel the revolving credit provisions of the restated credit agreement (described above).The amended credit agreement is guaranteed and secured by us and certain of our wholly-owned subsidiaries.Direct borrowings under the amended credit agreement bear interest at the same rate as our restated credit agreement with General Electric Capital Corporation.As of September 30, 2012, we have no outstanding borrowings under the Canadian Credit Agreement. Capital Leases As of September 30, 2012, our capital lease obligations related to certain equipment for use in our operations totaled $0.2 million.Assets held under capitalized leases are included in property, plant and equipment and depreciated over the lives of the respective leases or over their economic useful lives, whichever is less. Note 9. Stock-Based Compensation Plans We account for our stock-based compensation plans in accordance with the provisions of FASB ASC 718, Stock Compensation, which requires that a company measure the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value of the award.The recognition of that cost is recorded in the consolidated statement of operations over the period during which an employee is required to provide service in exchange for the award. 14 Index STANDARD MOTOR PRODUCTS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) – (Continued) Stock Option Grants The following is a summary of the changes in outstanding stock options for the nine months ended September 30, 2012: Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term (Years) Outstanding at December 31, 2011 $ Expired ) — Exercised ) — Forfeited, other — — — Outstanding at September 30, 2012 $ Options exercisable at September 30, 2012 $ The aggregate intrinsic value of all outstanding stock options as of September 30, 2012 was $0.2 million.All outstanding stock options as of September 30, 2012 are fully vested and exercisable.The total intrinsic value of options exercised was $0.3 million for the nine months ended September 30, 2012.There were no options granted in the nine months ended September 30, 2012. Restricted and Performance Stock Grants As part of the 2006 Omnibus Incentive Plan, we currently grant shares of restricted and performance-based stock to eligible employees and directors.Selected executives and other key personnel are granted performance awards whose vesting is contingent upon meeting various performance measures with a retention feature.Performance-based shares are subject to a three year measuring period and the achievement of performance targets and, depending upon the achievement of such performance targets, they may become vested on the third anniversary of the date of grant.Each period we evaluate the probability of achieving the applicable targets, and we adjust our accrual accordingly.Restricted shares granted to employees become fully vested upon the third anniversary of the date of grant; and for selected key executives certain additional restricted share grants vest 25% upon the attainment of age 60, 25% upon the attainment of age 63 and become fully vested upon the attainment of age 65.Restricted shares granted to directors become fully vested upon the first anniversary of the date of grant.Forfeitures on restricted stock grants are estimated at 5% for employees and 0% for executives and directors, respectively, based on our evaluation of historical and expected future turnover. Our restricted and performance-based share activity was as follows for the nine months ended September 30, 2012: Shares Weighted Average Grant Date Fair Value Per Share Balance at December 31, 2011 $ Granted Vested ) Forfeited ) Balance at September 30, 2012 $ 15 Index STANDARD MOTOR PRODUCTS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) – (Continued) We recorded compensation expense related to restricted shares and performance-based shares of $1,207,992 ($764,055 net of tax) and $1,162,000 ($722,000 net of tax) for the nine months ended September 30, 2012 and 2011, respectively. The unamortized compensation expense related to our restricted and performance-based shares was $2.7 million at September 30, 2012, and is expected to be recognized as they vest over a weighted average period of 5.3 years and 0.6 years for employees and directors, respectively. Note 10. Employee Benefits During the second quarter of 2011, we announced that our postretirement medical benefit plans to substantially all eligible U.S. and Canadian employees will terminate on December 31, 2016.There was no change to the eligibility or plan provided to the 64 former union employees.The remeasurement of the postretirement welfare benefit plan, as a result of the benefit modifications, generated a $14.4 million reduction in the accumulated postretirement benefit obligation and a $3.6 million curtailment gain.The remaining unrecognized prior service cost was amortized on a straight-line basis over the remaining term of the plan.The $3.6 million curtailment gain was included within selling, general and administrative expenses for 2011 within the consolidated statements of operations. The discount rate assumptions used to determine the remeasurement of the costs and benefit obligation related to our U.S. and Canadian postretirement plans were 1.87% and 3.75%, respectively.These rates reflect the shorter duration of our obligation as a result of the negative plan amendments. The components of net periodic benefit cost for our defined benefit plans and post retirement benefit plans for the three months and nine months ended September 30, 2012 and 2011 were as follows (in thousands): Three Months Ended Nine Months Ended September 30, September 30, Pension benefits Service cost $
